Citation Nr: 1705972	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  14-29 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for glioblastoma, to include as due to in-service exposure to herbicide agents.

4.  Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service exposure to herbicide agents.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  He received a Combat Infantryman Badge in recognition of his service in Vietnam. The Veteran died in October 2012; the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The jurisdiction of the appeal has been transferred to the VA Regional Office (RO) in Detroit, Michigan.

The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008. 38 U.S.C.A. § 5121A (West 2014); see also 38 C.F.R. § 3.1010(g)(1) (2016); Taylor v. Nicholson, 21 Vet. App. 126 (2007) (holding that while a veteran did not file a notice of disagreement prior to death, a claim was still pending as the time period to appeal a rating decision had not expired).  In March 2013, the Appellant submitted a timely VA Form 21-534, which VA recognized as a request for substitution, and the appellant has been substituted as the claimant.  By placing the issue of entitlement to accrued benefits into appellate status, the appellant essentially put the claims pending at the time of the Veteran's death into appellate status and those issues are now within the jurisdiction of the Board.  See Reliford v. McDonald, 27 Vet. App. 297, 302 (2015) (holding that substitution is a separate and distinct path for pursuing accrued benefits).  As such, the issues on the title page have been changed to more accurately reflect the scope of the appeal.

The issues of entitlement to service connection for glioblastoma and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO granted service connection and assigned noncompensable and 10 percent ratings, respectively, for hearing loss and tinnitus in September 2012; the one year period to appeal the initial ratings assigned had not expired when the appellant filed her claim for accrued benefits.
  
2.  The audiogram of record shows hearing loss manifested by Level I hearing acuity bilaterally; the evidence does not suggest that the Veteran's symptoms of hearing loss were not adequately contemplated by the rating criteria.

3.  Tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; the evidence does not suggest that the Veteran's symptoms of tinnitus were not adequately contemplated by the rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for tinnitus were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016).  Compliant notice pertaining to the claims decided herein was provided in April 2012 and May 2013 letters.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and lay statements.  A VA examination was conducted that addressed the severity of the Veteran's hearing loss and tinnitus prior to his death.  The Board is not on notice of any other records that have not been obtained or necessary development that has not been undertaken regarding the initial rating claims discussed herein.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).





II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2016).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In April 2012, the Veteran underwent a VA examination.  He did not indicate that hearing loss or tinnitus impacted his ordinary conditions of daily life, including his ability to work. An audiogram yielded the following results with pure tone thresholds, measured in decibels:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
10
      40
50
Left Ear
0
15
45
50

The average decibel loss was 26 decibels in the right ear and 28 decibels in the left ear.  Speech discrimination scores were 92 percent bilaterally.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss at the April 2012 examination.

To the extent the Veteran felt he could not hear well, he was certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  The Board emphasizes again that disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
As to tinnitus, the Veteran was assigned a 10 percent rating under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The maximum schedular rating for this particular disability is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, the Veteran was assigned the maximum schedular rating available for tinnitus for the entire appeal period.  Id.  There is no other appropriate diagnostic code pursuant to which a higher rating could be awarded.  

The Board has also considered whether the Veteran's disability presented an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  The Veteran reported it sounded like a bird chirping.  As difficulty caused by tinnitus is the result of the noise the Veteran perceived in his ears, which is contemplated by the rating assigned under Diagnostic Code 6260, extraschedular consideration is not warranted.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Moreover, the Veteran did not describe any interference with employment, let alone marked interference with employment, hospitalization, or any other governing norm as a result of his tinnitus.  See 38 C.F.R. § 3.321(b)(1).  Simply put, the symptoms and effects of the symptoms described by the Veteran are not unusual or exceptional for someone suffering from tinnitus.  

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  Of note, at his VA examination the Veteran did not indicate that his hearing loss impacted his ordinary conditions of daily life, including employment.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case as the Veteran is only service-connected for hearing loss and tinnitus.

Finally, the Board adds that the record does not reveal that the Veteran was claiming to be rendered unemployable by virtue of his service-connected disabilities and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected hearing loss or tinnitus pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no further discussion of such a claim is necessary.


ORDER

A compensable rating for bilateral hearing loss is denied.

A disability rating in excess of 10 percent for tinnitus is denied.


REMAND

In February 2012, prior to his death, the Veteran filed a claim for service connection for glioblastoma.  In a letter dated in January 2012, his private doctor, Dr. J.N., indicated the Veteran had been diagnosed with a brain tumor and was receiving radiation therapy and chemotherapy.  The doctor stated that "among various causes of cancer, exposure to chemicals is considered an etiologic factor."  In his claim, the Veteran referenced other VA decisions granting service connection for glioblastoma related to Agent Orange/herbicide agent exposure which is conceded due to his service in the Republic of Vietnam.

In September 2012, the RO denied the claim explaining that the Board had granted service connection for brain cancer in fact specific cases since there is no presumption that glioblastoma is related to Agent Orange exposure.  In addition, the RO explained that Dr. J.N's statement was not sufficient to establish service connection because it did not specifically link the Veteran's glioblastoma to exposure to Agent Orange.

The Veteran died in October 2012.  On his Certificate of Death, glioblastoma was listed as the cause.  The appellant has continued the Veteran's claim for service connection for glioblastoma that was pending prior to his death and argues that service connection should be granted for his cause of death because it was chemically caused by Agent Orange.  In her August 2014 Form 9, the appellant indicated there had never been cancer in her husband's family, the record contained a letter stating the cancer was chemically caused and VA had not denied that the Veteran was exposed to Agent Orange.

The Board regrets additional delay, but finds that additional development is necessary prior to final adjudication of entitlement to service connection for glioblastoma and entitlement to service connection for the cause of the Veteran's death.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicide agents, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

In this case, the Veteran served in Vietnam during his period of service and thus, exposure to herbicide agents is conceded. 

Diseases presumed to be associated with herbicide agents are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to herbicide agents cannot be granted in this case.  This is because glioblastoma is not on the list of diseases associated with herbicide exposure.

However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, there is evidence that, in some cases, glioblastoma can be chemically caused.  The Board finds it appropriate to remand the claim for an opinion to address a possible direct relationship between exposure to Agent Orange/herbicide agents and the development of glioblastoma in this Veteran's case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the electronic claims file to an appropriate medical professional to provide an opinion as to whether glioblastoma was at least as likely as not related to the late Veteran's period of active duty service, to include conceded exposure to Agent Orange/herbicide agents in the Republic of Vietnam.

After review of the claims folder and all the medical and lay evidence therein, the examiner should opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the late Veteran was diagnosed with glioblastoma as a result of a disease or injury incurred during his military service, including exposure to herbicide agents such as Agent Orange.

This opinion should focus on whether, in this Veteran's particular case, there was a relationship between conceded exposure to herbicide agents in Vietnam and this Veteran's development of glioblastoma.  It is understood that glioblastoma is not on the list of diseases considered presumptively caused by exposure to herbicides.  This opinion seeks a discussion as to direct causation.

A rationale must accompany any opinion expressed.

2.  When the development requested has been completed, readjudicate the appellant's claims, to include entitlement to service connection for glioblastoma for accrued benefits purposes and entitlement to service connection for the cause of the Veteran's death.  If the benefits sought on appeal are not granted, furnish the appellant with a supplemental statement of the case and provide her an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


